Case 2:17-cv-07011-SJF-AYS Document 51 Filed 09/30/20 Page 1 of 6 PageID #: 1942


                                                                                              FILED
 UNITED STATES DISTRICT COURT                                                                 CLERK
 EASTERN DISTRICT OF NEW YORK                                                       8:36 am, Sep 30, 2020
 ------------------------------------------------------------------X
 LISA NECKRITZ KORAL,                                                                   U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF NEW YORK
                                    Plaintiff,                                          LONG ISLAND OFFICE
                                                                       ORDER
                  -against-                                            17-CV-7011(SJF)(AYS)

 ALSOU SAUNDERS, individually and as
 Administratrix of the Estate of Gregg Saunders,
 and ESTATE OF GREGG SAUNDERS,

                                     Defendants.
 ------------------------------------------------------------------X
 FEUERSTEIN, District Judge:

         Pending before the Court are the objections of plaintiff Lisa Neckritz Koral (“plaintiff”)

 to the Report and Recommendation of the Honorable Anne Y. Shields, United States Magistrate

 Judge, dated May 25, 2020 (“the Report”), recommending that the motion of defendants Alsou

 Saunders, individually and as administratrix of the estate of Gregg Saunders (“Saunders”), and

 the Estate of Gregg Saunders (collectively, “defendants”) for summary judgment pursuant to

 Rule 56 of the Federal Rules of Civil Procedure dismissing plaintiff’s claims in their entirety be

 granted, and that plaintiff’s cross motion for partial summary judgment pursuant to Rule 56 of

 the Federal Rules of Civil Procedure be denied. For the reasons set forth below, the Report is

 accepted in its entirety.



 I.      Discussion

         A.       Standard of Review

         Any party may serve and file written objections to a report and recommendation of a

 magistrate judge on a dispositive matter within fourteen (14) days after being served with a copy

 thereof. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Any portion of such a report and

                                                         1
Case 2:17-cv-07011-SJF-AYS Document 51 Filed 09/30/20 Page 2 of 6 PageID #: 1943




 recommendation to which a timely objection has been made is reviewed de novo. 28 U.S.C. §

 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court, however, is not required to review the factual

 findings or legal conclusions of the magistrate judge as to which no proper objections are

 interposed. See Thomas v. Arn, 474 U.S. 140, 150, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985). To

 accept the report and recommendation of a magistrate judge to which no specific, timely

 objection has been made, the district judge need only be satisfied that there is no clear error

 apparent on the face of the record. See Fed. R. Civ. P. 72(b); Spence v. Superintendent, Great

 Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000) (a court may review a report to which

 no timely objection has been interposed to determine whether the magistrate judge committed

 “plain error.”)

        However, general objections, or “objections that are merely perfunctory responses argued

 in an attempt to engage the district court in a rehashing of the same arguments set forth in the

 original papers will not suffice to invoke de novo review.” Owusu v. New York State Ins., 655 F.

 Supp. 2d 308, 312-13 (S.D.N.Y. 2009) (quotations, alterations and citation omitted); see also

 Trivedi v. New York State Unified Court Sys. Office of Court Admin., 818 F. Supp. 2d 712, 726

 (S.D.N.Y. 2011), aff’d sub nom Seck v. Office of Court Admin., 582 F. App’x 47 (2d Cir. Nov. 6,

 2014) (“[W]hen a party makes only conclusory or general objections [] the Court will review the

 Report strictly for clear error.[] Objections to a Report must be specific and clearly aimed at

 particular findings in the magistrate judge’s proposal.” (quotations, alterations and citation

 omitted)). Any portion of a report and recommendation to which no specific timely objection is

 made, or to which only general, conclusory or perfunctory objections are made, is reviewed only

 for clear error. Owusu, 655 F. Supp. 2d at 312-13; see also Bassett v. Electronic Arts, Inc., 93 F.

 Supp. 3d 95, 100-01 (E.D.N.Y. 2015).



                                                   2
Case 2:17-cv-07011-SJF-AYS Document 51 Filed 09/30/20 Page 3 of 6 PageID #: 1944




        Whether or not proper objections have been filed, the district judge may, after review,

 accept, reject, or modify any of the magistrate judge’s findings or recommendations. 28 U.S.C. §

 636(b)(1); Fed. R. Civ. P. 72(b).



        B.      Plaintiff’s Objections

        Plaintiff contends, inter alia, that Magistrate Judge Shields erred: (i) in recommending

 that her complaint be dismissed as untimely because plaintiff “was placed on inquiry notice of

 her claims more than two years before filing suit,” (Obj. at 1, 11-13); (ii) in finding that plaintiff

 was on inquiry notice of Saunders’ fraud and that plaintiff “failed even to establish a triable issue

 of fact on whether she had conducted a reasonable inquiry concerning Saunders’ assets in the

 matrimonial proceeding,” (id. at 13-15); (iii) in ignoring plaintiff’s “meritorious argument that,

 due to Saunders’ intentional concealment of facts material to her claim, the limitations period is

 subject to tolling,” (id. at 1, 15); (iv) in concluding that plaintiff waived her fraud claims “when

 she exercised her right to a third-party appraisal, and when she executed a Stipulation of

 Settlement with boiler-plate language stating that she waived claims of fraud,” since the

 Honorable Joseph F. Bianco, to whom this case was previously assigned, “rejected precisely this

 argument in denying Defendants’ motion to dismiss,” (id. at 1, 16, 19-24); (v) in ignoring “the

 voluminous proofs and examples of specific misrepresentations” made by Saunders which

 plaintiff identified in her opposition to defendants’ motion for summary judgment, (id. at 1-2, 10,

 16-17. 20-22); (vi) in “invad[ing] the role of the jury, [and] taking an idiosyncratic reading of”

 Saunders’ deposition testimony, (id. at 2, 18-19); (vii) in crediting certain disputed statements of

 fact, (see id., 8-10, 14); (viii) in “summarily recommend[ing] that Plaintiff’s fiduciary duty

 claims be dismissed based upon [her] analysis of Plaintiff’s fraud claims,” since “this Court



                                                    3
Case 2:17-cv-07011-SJF-AYS Document 51 Filed 09/30/20 Page 4 of 6 PageID #: 1945




 previously ruled that Plaintiff’s fiduciary duty claim was properly stated and independent of the

 fraud claim,” (id. at 1, 24-25); (ix) “in applying, without any explanation or analysis, the

 different elements and standards of proofs for fraud claims to the fiduciary duty claim,” (id. at 1,

 25); and (x) in recommending dismissal of plaintiff’s constructive trust claim without conducting

 a “fairness analysis about whether it would be equitable to permit the defendant to retain a

 benefit obtained.” (Id. at 25).

        According to plaintiff, the Report “turn[s] the discovery rule on its head” by concluding

 that plaintiff’s claims “are untimely because, when she brought suit, Plaintiff had only suspicions

 that she was defrauded—suspicions which were later confirmed by incontrovertible proof

 obtained in the litigation—and had not yet ‘discovered’ anything.” (Obj. at 1, 1-13). Plaintiff

 contends that her fraud and breach of fiduciary duty claims “are timely under the discovery rule

 because they were brought, not after, but before Plaintiff had developed knowledge of Saunders’

 secret sale of half of his interest in the LIC [sic] Property—the kind of knowledge that would

 commence the two-year limitations period under the discovery rule.” (Id. at 13) (emphasis

 omitted). Moreover, according to plaintiff, defendants did not satisfy their purported burden of

 “establish[ing] ‘conclusively’ that, more than two years prior to bringing action, Plaintiff had

 ‘knowledge of the facts from which the fraud could be reasonably inferred.’” (Id.).

        In addition, plaintiff contends, inter alia, that the Report “wholly fail[s] to address

 Plaintiff’s argument that the limitations period for her fraud, breach of fiduciary duty and

 constructive trust claims are tolled on grounds of Saunders’ active and passive fraudulent

 concealment—which prevented Plaintiff from learning of Saunders’ fraud and misconduct until

 her suspicions were raised many years later in 2016.” (Obj. at 15).




                                                   4
Case 2:17-cv-07011-SJF-AYS Document 51 Filed 09/30/20 Page 5 of 6 PageID #: 1946




        Upon consideration of plaintiff’s objections and defendants’ responses thereto, and de

 novo review of the findings and conclusions in the Report to which plaintiff specifically objects,

 as well as all motion papers and the entire record, plaintiff’s objections are overruled and those

 branches of the Report are accepted in their entirety.



        C.      Remainder of Report

        There being no clear error on the face of the Report with respect to the findings and

 conclusions of Magistrate Judge Shields to which no specific timely objections are interposed,

 those branches of the Report are accepted in their entirety. Accordingly, for the reasons set forth

 in the Report, defendants’ motion for summary judgment pursuant to Rule 56 of the Federal

 Rules of Civil Procedure is granted; defendants’ are granted judgment as a matter of law

 dismissing plaintiff’s claims in their entirety with prejudice; and plaintiff’s cross motion for

 partial summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure is denied.



 II.    Conclusion

        For the reasons set forth above, plaintiff’s objections are overruled, the Report is

 accepted in its entirety and, for the reasons set forth therein, defendants’ motion for summary

 judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure is granted; defendants are

 granted judgment as a matter of law dismissing plaintiff’s claims against them in their entirety

 with prejudice; and plaintiff’s cross motion for summary judgment pursuant to Rule 56 of the




                                                   5
Case 2:17-cv-07011-SJF-AYS Document 51 Filed 09/30/20 Page 6 of 6 PageID #: 1947




 Federal Rules of Civil Procedure is denied. The Clerk of the Court shall enter judgment in favor

 of defendants and close this case.



 SO ORDERED.
                                             __/s/ Sandra J. Feuerstein _
                                             Sandra J. Feuerstein
                                             United States District Judge

 Dated: September 30, 2020
        Central Islip, New York




                                                 6
